While the alteration *Page 1296 
in the deed did not divest the estate of Engle, which was vested in him by the operation of the instrument at the time of its delivery (Hollingsworth v. Holbrook, 80 Iowa 151; 2 Corpus Juris 1185), and while, as to Engle and the bank, and all claiming through them, there might be an estoppel to deny transmission of title to the bank, the alteration rendered the recording of plaintiff's mortgage ineffectual as notice. The alteration was fraudulent as to plaintiff. Plaintiff had a cause of action therefor against the bank. The plaintiff and the bank made between themselves a settlement. As a part of the settlement, the bank agreed to pay plaintiff's mortgage. The bank's covenant was not to its debtor, to pay his debt to another, and therefore without consideration (Guarantee Mtg.  Fin. Co. v. Cox, 201 Iowa 598), but was to its own creditor (to one to whom it was under obligation to make reparation). The covenant in the deed from Engle to the bank to assume the mortgage was made as a part of the settlement, and as one of the terms thereof. By the agreement of settlement the bank got, and still retains, title good as against the plaintiff, to land to which its title was previously defective. I see no proposition of law or fact on which to rest any of the defenses pleaded. Besides, the only evidence that the bank's position under the deed was that of mortgagee is in the use of the words "additional security" in the resolution; but the use of those words does not necessarily overcome the other evidence, which shows that the bank was a grantee and owner, not merely a mortgagee, and that Engle had the right of repurchase.Bradford v. Helsell, 150 Iowa 732.
KINDIG, J., joins in this special concurrence.